Exhibit 10.3

SCHLUMBERGER 1994 STOCK OPTION PLAN

Fifth Amendment

Schlumberger Limited, a Curaçao corporation, having heretofore adopted the
Schlumberger 1994 Stock Option Plan (the “Plan”), and having reserved the right
under Section 12 thereof to amend the Plan, does hereby amend Section 3(a) of
the Plan by adding the following sentence to the end thereto, effective as of
June 30, 2013:

“The foregoing notwithstanding, with respect to an employee who has received a
Stock Option and whose employment is transferred directly and without
interruption to a corporation, limited liability company or other entity (a
‘OneSubsea Company’) pursuant to and in accordance with the terms of that
certain Master Formation Agreement by and among Cameron International
Corporation, the Company, Schlumberger Technology Corporation and Schlumberger
B.V., dated as of November 14, 2012, and the related agreements contemplated
therein, such employee’s employment with the Company shall include employment
with a OneSubsea Company for all purposes under the Plan (other than eligibility
for new grants), and any Stock Options shall not be affected by such employee’s
subsequent transfer of employment directly and without interruption from a
OneSubsea Company to the Company or any of its Subsidiaries, from the Company or
any of its Subsidiaries to a One Subsea Company or between One Subsea
Companies.”

Approved on behalf of Schlumberger Limited by:

Name:    /s/    Alexander C. Juden

Title:      Secretary and General Counsel